Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered.

This communication is in response to the amendment filed on 12/28/2020. Claims 1-11, 13-18, 20-25 are pending. Claims 12 and 19 are canceled.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 13-18, 20-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsueh et al. (US20180356614A1).
Independent claim 1, Hsueh teaches an optical image capturing system, from an object side to an image side (Figs 1-2, 1st embodiment, Tables 1-2, see [0068-0100] optical imaging lens assembly), comprising: 
a first lens with refractive power (Fig. 1; see [0069] 110, and Table 1, lens 1 with refractive power); 
a second lens with refractive power (Fig. 1; see [0070] 120, and Table 1, lens 2 with refractive power); 
a third lens with refractive power (Fig. 1; see [0071] 130, and Table 1, lens 3 with refractive power); 
a fourth lens with refractive power (Fig. 1; see [0072] 140, and Table 1, lens 4 with refractive power); 
a fifth lens with refractive power (Fig. 1; see [0073] 150, and Table 1, lens 5 with refractive power); 
a sixth lens with refractive power (Fig. 1; see [0074] 160, and Table 1, lens 6 with refractive power); and 
an image plane (Fig. 1; see [0075] 180); 
wherein the optical image capturing system comprises only six lenses with an order of refractive power from the object side to the image side of -+-++ - (see Fig. 1, para [0069-0074] Lens 110-160 or Lens 1-6 with refractive power - + - + + -), or --++++ and 
a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI (see Fig. 2, ImgHT=HOI=3.05), focal lengths of the first lens through the sixth lens are respectively fl, f2, f3, f4, f5 and f6 (see Table 1; focal length for Lens 1-Lens 6), a focal length of the 
the following conditions are satisfied: 
1.0 ≤f/HEP< 10.0 (see Table 1, Fno=f/HEP e.g. 1.70), 
0 deg < HAF ≤ 150 deg (see Table 1, HFOV=HAF=44.8 deg), 
0.5 ≤HOS/f≤ 15 (see [0090] given TL/ImgH=1.55, and given from Fig. 2, ImgH=3.05, solving for TL=HOS=1.55x3.05=4.72, f=2.99, e.g. 1.57), 
0.5 ≤SETP/STP<1 (see Figs. 1-2, and Tables 1-2, given the data and shapes of Lens 1 through Lens 6, the ratio of the sums of lens thicknesses near and at the optical axis satisfies the claimed range);
wherein a horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP is expressed as ED56 (see Figs. 1-2, Tables 1-2, given the data and shapes of Lens 5 through Lens 6); a distance between the fifth lens and the sixth lens on the optical axis is expressed as IN56 (see Figs. 1-2, Tables 1-2, given the data and shapes of Lens 5 through Lens 6) and the condition as follows is satisfied: 
2< ED56/IN56≤50 (As the claimed range is for a ratio of two distances, see paragraphs, as in Fig. 1, horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens, a ratio obtained due to ray-tracing diagram, e.g. about 16.6).
In the alternative, that that the ratio of ED56/IN56 is close or just outside the above range, as the ray-tracing diagram of Fig. 1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens to above range(s) in order to provide such a compact optical system featuring large aperture and wide field of view, (see Hsueh paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).  
Hsueh does not explicitly disclose in 1st embodiment, at least one lens among the six lenses is made of glass, but teaches the lens element can be made of glass or plastic material (see 0061).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the lens system to have at least one lens among the six lenses is made of glass as it enables the distribution of the refractive power of the lens system to be more flexible to design (Hsueh, [0061]) and since glass is one of known materials with known optical properties, and the use thereof would have been predictable to one of ordinary skill in the art. The benefits of such materials enables the distribution of the refractive power of the lens system to be more flexible to design (Hsueh, [0061]), since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). See e.g. §MPEP §2144.07).

Claim 2, Hsueh teaches invention of claim 1, wherein the following relationship is satisfied: 0.5 ≤HOS/HOI≤ 10 (see Table 1, HOS=10.902, Fig. 3, HOI=3.05, e.g. 3.57).  

Claim 3, Hsueh teaches invention of claim 1, wherein a distance between the third lens and the fourth lens on the optical axis is IN34, a distance between the fourth lens and the fifth lens on the optical axis is IN45, and the following relationship is satisfied: IN34 > IN45 (see Table 1, surface#8, IN34, surface#10, IN45).  

Claim 4, Hsueh teaches invention of claim 1, wherein a distance between the fourth lens and the fifth lens on the optical axis is IN45, a distance between the fifth lens and the sixth lens on the optical axis is IN56 and the following relationship is satisfied: IN45 > In56 (see Table 1, surface#10, IN45, surface#12, IN56).  

Claim 5, Hsueh teaches invention of claim 1, wherein modulation transfer rates of visible light at spatial frequency of 55 cycles/mm at positions of the optical axis, 0.3 HOI and 0.7 HOI on the image plane (see Figs. 1-2,  and Tables 1-2, HOI e.g. Img HT; [0049] a maximum image height of the optical imaging lens assembly (half of a diagonal length of an effective photosensitive area of an image sensor) is ImgH) are respectively expressed as MTFE0, MTFE3 and MTFE7, and the following conditions are satisfied: MTFE0 ≥0.2, MTFE3 ≥0.01, and MTFE7≥0.01 (see Figs. 1-2,  and Tables 1-2, although the prior art of Hsueh does not specifically disclose these claimed testing and evaluation features of the image capturing unit, these feature are seen to be an inherent teaching of that device i.e. the image capturing unit since the claimed structure is taught and disclosed by Hsueh, and it is apparent that testing and evaluation features such as MTFE0≥0.2, MTFE3≥0.01, and MTFE7≥0.01, are respectively a value of modulation transfer function in a spatial frequency of 55 cycles/mm at the optical axis, 0.3 HOI, and 0.7 HOI on the image plane, respectively, must be present for the device of Hsueh to function as intended. see MPEP §2112.01 Sec. I).  

Claim 6, Hsueh teaches invention of claim 1, wherein a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 HEP to the image plane is expressed as ETL (see Figs. 1-2, Table 1-2, horizontal distance on object side of Lens 1 at or near the optical axis to the Image plane, e.g. Image, see paragraphs [0069-0100]), a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HEP to a second coordinate point on the image side of the sixth lens at height of 1/2 HEP is expressed as EIN (see Figs. 1-2, Table 1-2, horizontal distance on object side of Lens 1 at or near the optical axis to the image side of Lens 6 at or near optical axis, see paragraphs [0069-0100]), and the following condition is satisfied: 0.2 ≤EIN/ETL < 1 (see Figs. 1-2, Table 1-2, given the data and shapes of Lens 1, this distance ratio satisfies the claimed range, see Tables 1-2, and as depicted in Figs. 1-2, the distance from Lens 1 for EIN is less than distance first lens to Image plane, at or near optical axis, but greater than 6 times smaller distance).  

Claim 7, Hsueh teaches invention of claim 2, wherein thicknesses of the first lens through the sixth lens at height of 1/2 HEP parallel to the optical axis are respectively expressed as ETP1, ETP2, ETP3, ETP4, ETP5 and ETP6, a sum of ETP1 to ETP6 described above is expressed as SETP (see Figs. 1-2, Table 1-2, sum of thicknesses of Lens 1 to Lens 6 at or near optical axis, given in Tables 1-2, as depicted in Figs. 1-2), and the following conditions is satisfied: 0.3 ≤ SETP/EIN < 1 (see Figs. 1-2, Table 1-2, given the data and shapes of Lens 1 - Lens 6,  this distance ratio satisfies the claimed range, see Tables 1-2, and as depicted in Figs. 1-2).  

Claim 8, Hsueh teaches invention of claim 1, wherein a horizontal distance parallel to the optical axis from a second coordinate point on the image side of the sixth lens at height of 1/2 HEP to the image plane is expressed as EBL (see Figs. 1-2, Table 1-2, horizontal distance on image side of Lens 6 at or near the optical axis to the Image plane, e.g. Image plane, see Figs. 1-2, Tables 1-2), a horizontal distance parallel to the optical axis from an intersection point where the image side of the sixth lens crosses the optical axis to the image plane is expressed as BL, and the following condition is satisfied: 0.1 ≤EBL/BL≤ 1.1 (see Figs. 1-2, Table 1-2, given the data and shapes of Lens 6 and distances to image plane, this distance ratio satisfies the claimed range, see Tables 1-2, and as depicted in Figs. 1-2, the ratio of distances L6 to Image is about 1 or slightly less, but greater than ½).  
Claim 9, Hsueh teaches invention of claim 1, further comprising an aperture stop, a distance from the aperture stop to the image plane on the optical axis is InS (see Figs. 1-2, Table 1-2, [0068] an aperture stop e.g.101), and the following relationship is satisfied: 0.1 ≤ InS/HOS ≤ 1.1 (see Table 1,  from surface #6 to surface #16= InS=3.9, from surface 1 to surface 16, HOS=4.7, e.g. 0.82).  

Independent claim 10, Hsueh teaches an optical image capturing system, from an object side to an image side (Figs 1-2, 1st embodiment, Tables 1-2, see [0068-0100] optical imaging lens assembly), comprising: 
a first lens with refractive power (Fig. 1; see [0069] 110, and Table 1, lens 1 with refractive power); 
a second lens with refractive power (Fig. 1; see [0070] 120, and Table 1, lens 2 with refractive power); 
a third lens with refractive power (Fig. 1; see [0071] 130, and Table 1, lens 3 with refractive power); 
a fourth lens with refractive power (Fig. 1; see [0072] 140, and Table 1, lens 4 with refractive power); 
a fifth lens with refractive power (Fig. 1; see [0073] 150, and Table 1, lens 5 with refractive power); 
a sixth lens with refractive power (Fig. 1; see [0074] 160, and Table 1, lens 6 with refractive power); and 
an image plane (Fig. 1; see [0075] 180); 
wherein the optical image capturing system comprises only six lenses with an order of refractive power from the object side to the image side of -+-++- (see Fig. 1, para [0069-0074] Lens 110-160 or Lens 1-6 with refractive power - + - + + -) or --++++, 
a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI (see Fig. 2, ImgHT=HOI=3.05), and at least one lens among the second lens to the sixth lens has positive refractive power (see Table 1; Lens 2, Lens 4 or Lens 5 with positive power), focal lengths of the first lens through the sixth lens are respectively fl, f2, f3, f4, f5 and f6 (see Table 1; focal length for Lens 1-Lens 6), the focal length of the optical image capturing system is f (see Table 1, f=2.99), an entrance pupil diameter of the optical image capturing system is HEP (see Fig. 1, [0007] entrance pupil diameter is EPD=HEP), a distance on the optical axis from an object side of the first lens to the image plane is HOS (see [0090] given TL/ImgH=1.55, and given from Fig. 2, ImgH=3.05, solving for TL=HOS=1.55x3.05=4.72 or see Table 1, from surface 1 to surface 16, HOS=4.718), a half maximum angle of view of the optical image capturing system is HAF (see Table 1, HFOV=HAF=44.8 deg), a horizontal distance parallel to the optical axis from a first coordinate point on an object side of the first lens at height of 1/2 HEP to the image plane is expressed as ETL (see Figs. 1-2, and Tables 1-2, horizontal distance on object side of Lens 1 at or near the optical axis to the Image plane, e.g. Image, see paragraphs [0069-0100]), a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HEP to a second coordinate point on the image side of the sixth lens at height of 1/2 HEP is expressed as EIN (see Figs. 1-2, and Tables 1-2, horizontal distance on object side of Lens 1 at or near the optical axis to the image side of Lens 6 at or near optical axis, see paragraphs [0069-0100]), and the following conditions are
1.0 ≤f/HEP< 10.0 (see Table 1, Fno=f/HEP e.g. 1.70), 
0 deg < HAF ≤ 150 deg (see Table 1, HFOV=HAF=44.8 deg), 
0.5 ≤HOS/f≤ 15 (see [0090] given TL/ImgH=1.55, and given from Fig. 2, ImgH=3.05, solving for TL=HOS=1.55x3.05=4.72, f=2.99, e.g. 1.57),  
0.2 ≤EIN/ETL<1 (see Figs. 1-2, and Tables 1-2, given the data and shapes of Lens 1, see Tables 1-2, and as depicted in Figs. 1-2, the distance from Lens 1 for EIN is less than distance first lens to Image plane, at or near optical axis, but greater than 6 times smaller distance);
wherein a horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP is expressed as ED56 (see Figs. 1-2, Tables 1-2, given the data and shapes of Lens 5 through Lens 6); a distance between the fifth lens and the sixth lens on the optical axis is expressed as IN56 (see Figs. 1-2, Tables 1-2, given the data and shapes of Lens 5 through Lens 6) and the condition as follows is satisfied: 
2<ED56/IN56≤50 (As the claimed range is for a ratio of two distances, see paragraphs, as in Fig. 1, an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens, a ratio obtained due to ray-tracing diagram, e.g. value 16.6).
In the alternative, that that the ratio of ED56/IN56 is close or just outside the above range, as the ray-tracing diagram of Fig. 1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio effective semi-diameter of object of first lens and effective semi-diameter of image surface of fifth lens to above range(s) in order to provide such a compact optical system featuring large aperture and wide field of view,  (see Hsueh paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).
Hsueh does not explicitly disclose in 1st embodiment, at least two lenses among the first lens to the sixth lens are made of glass, but teaches the lens element can be made of glass or plastic material (see 0061).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the lens system to have at least two lenses among the first lens to the sixth lens are made of glass as it enables the distribution of the refractive power of the lens system to be more flexible to design (Hsueh, [0061]) and since glass is one of known materials with known optical properties, and the use thereof would have been predictable to one of ordinary skill in the art. The benefits of such materials enables the distribution of the refractive power of the lens system to be more flexible to design (Hsueh, [0061]), since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). See e.g. §MPEP §2144.07).

Claim 11, Hsueh teaches invention of claim 10, wherein modulation transfer rates of visible light at spatial frequency of 55 cycles/mm at positions of the optical axis, 0.3 HOI and 0.7 HOI on the image plane (see Figs. 1-2,  and Tables 1-2, HOI e.g. Img HT; [0049] a maximum image height of the optical imaging lens assembly (half of a diagonal length of an effective photosensitive area of an image sensor) is ImgH) are respectively expressed as MTFE0, MTFE3 and MTFE7, and following conditions are satisfied: MTFE0 ≥ 0.2, MTFE3 ≥ 0.01, and MTFE7≥0.01 (see Figs. 1-2,  and Tables 1-2, although the prior art of Hsueh does not specifically disclose these claimed testing and evaluation features of the image capturing unit, these feature are seen to be an inherent teaching of that device i.e. the image capturing unit since the claimed structure is taught and disclosed by Hsueh, and it is apparent that testing and evaluation features such as MTFE0≥0.2, MTFE3≥0.01, and MTFE7≥0.01, are respectively a value of modulation transfer function in a spatial frequency of 55 cycles/mm at the optical axis, 0.3 HOI, and 0.7 HOI on the image plane, respectively, must be present for the device of Hsueh to function as intended. see MPEP §2112.01 Sec. I).  

Claim 13, Hsueh teaches invention of claim 10, wherein a horizontal distance parallel to the optical axis from a fifth coordinate point on an image side of the first lens at height of 1/2 HEP to a sixth coordinate point on an object side of the second lens at height of 1/2 HEP is expressed as ED12 (see Figs. 1-2, Tables 1-2, given the data and shapes of Lens 1 and Lens 2); a distance between the first lens and the second lens on the optical axis is expressed as IN12 (see Figs. 1-2, Tables 1-2, given the data and shapes of Lens 1 and Lens 2) and the following relationship is satisfied: 0 < ED12/IN12 < 10 (As the claimed range is for a ratio of two distances, see paragraphs, as in Fig. 1, a horizontal distance parallel to the optical axis from a fifth coordinate point on an image side of the first lens at height of 1/2 HEP to a sixth coordinate point on an object side of the second lens at height of 1/2 HEP and distance between fifth lens and sixth lens, a ratio obtained due to ray-tracing diagram, e.g. about 2.04).
In the alternative, that that the ratio of ED12/IN12 is close or just outside the above range, as the ray-tracing diagram of Fig. 1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between a horizontal distance parallel to the optical axis from a fifth coordinate point on an image side of the first lens at height of 1/2 HEP to a sixth coordinate point on an object side of the second lens at height of 1/2 HEP and distance between the first lens and the second lens to above range(s) in order for a compact optical system featuring large aperture and wide field of view,  (see Hsueh paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).  

Claim 14, Hsueh teaches invention of claim 10, wherein there is an air gap between each lens among the six lenses (see Table 1, thickness distance and [0086] air gap between two lens elements).  

Claim 15, Hsueh teaches invention of claim 10, wherein a thickness of the fifth lens at height of 1/2 HEP parallel to the optical axis is expressed as ETP5 (see Figs. 1-2, Table 1-2, thickness of Lens 5 at or near optical axis, Tables 1-2, Figs. 1-2), a thickness of the fifth lens on the optical axis is expressed as TP5 (see Figs. 1-2, Table 1-2, thickness of Lens 5 on optical axis, Tables 1-2, Figs. 1-2), and the following relationship is satisfied: 0 < ETP5/TP5 ≤ 3 (see Figs. 1-2, Table 1-2, given the data values and shapes of Lens 5, the thickness ratio satisfies the claimed range,  see Tables 1-2, and Figs. 1-2).  

Claim 16, Hsueh teaches invention of claim 10, wherein a thickness of the sixth lens at height of 1/2 HEP parallel to the optical axis is expressed as ETP6 (see Figs. 1-2, Table 1-2, thickness of Lens 6 at or near optical axis, Tables 1-2, Figs. 1-2), a thickness of the sixth lens on the optical axis is expressed as TP6 (see Figs. 1-2, Table 1-2, thickness of Lens 6 on optical axis, Tables 1-2, Figs. 1-2), and the following relationship is satisfied: 0 < ETP6/TP6 ≤ 5 (see Figs. 1-2, Table 1-2,given the data values and shapes of Lens 6, the thickness ratio satisfies the claimed range,  see Tables 1-2, and Figs. 1-2).

Claim 17, Hsueh teaches invention of claim 10, wherein a distance between the first lens and the second lens on the optical axis is IN12, and the following relationship is 0 < IN12/f ≤ 60 (see Figs. 1-2, Table 1-2, IN=0.049, f=2.99, value e.g. 0.01).

Claim 18, Hsueh teaches invention of claim 10, wherein the optical image capturing system comprises a light filtering element (see Figs. 1-2, Table 1-2; e.g. 170), the light filtering element is located between the sixth lens and the image plane (see Figs. 1-2, Table 1-2, [0075] IR-cut filter 170 is made of glass and located between the sixth lens element 160 and the image surface 180), a distance parallel to the optical axis from a second coordinate point on the image side of the sixth lens at height of 1/2 HEP to the light filtering element is expressed as EIR (see Figs. 1-2, Table 1-2; thickness of filter at or near optical axis), a distance parallel to the optical axis from an intersection point where the image side of the sixth lens crosses the optical axis to the light filtering is expressed as PIR (see Figs. 1-2, Table 1-2; thickness of Lens 6 at or near optical axis), and the following condition is satisfied: 0.1≤ EIR/PIR≤1.1 (see Figs. 1-2, Table 1-2; given the data and shapes of Lens 6, and filter, this distance ratio satisfies the claimed range).  

Independent claim 20, Hsueh teaches an optical image capturing system, from an object side to an image side (Figs 1-2, 1st embodiment, Tables 1-2, see [0068-0100] optical imaging lens assembly), comprising: 
a first lens with refractive power (Fig. 1; see [0069] 110, and Table 1, lens 1 with refractive power); 
a second lens with refractive power (Fig. 1; see [0070] 120, and Table 1, lens 2 with refractive power); 
a third lens with refractive power (Fig. 1; see [0071] 130, and Table 1, lens 3 with refractive power); 
a fourth lens with refractive power (Fig. 1; see [0072] 140, and Table 1, lens 4 with refractive power); 
a fifth lens with refractive power (Fig. 1; see [0073] 150, and Table 1, lens 5 with refractive power); 
a sixth lens with refractive power (Fig. 1; see [0074] 160, and Table 1, lens 6 with refractive power); and 
an image plane (Fig. 1; see [0075] 180); 
wherein the optical image capturing system comprises only six lenses with an order of refractive power from the object side to the image side of -+-++- (see Fig. 1, para [0069-0074] Lens 110-160 or Lens 1-6 with refractive power - + - + + -), or --++++, 
a maximum height for image formation on the image plane perpendicular to an optical axis in the optical image capturing system is denoted by HOI (see Fig. 2, ImgHT=HOI=3.05), focal lengths of the first lens through the sixth lens are fl, f2, f3, f4, f5 and f6 respectively (see Table 1; focal length for Lens 1-Lens 6), a focal length of the optical image capturing system is f (see Table 1, f=2.99), an entrance pupil diameter of the optical image capturing system is HEP (see Fig. 1, [0007] entrance pupil diameter is EPD=HEP), a half maximum angle of view of the optical image capturing system is HAF (see Table 1, HFOV=HAF=44.8 deg), a distance on the optical axis from an object side of the first lens to the image plane is HOS (see [0090] given TL/ImgH=1.55, and given from Fig. 2, ImgH=3.05, solving for TL=HOS=1.55x3.05=4.72 or see Table 1, from surface 1 to surface 16, HOS=4.718), a horizontal distance parallel to the optical axis from a first coordinate point on the object side of the first lens at height of 1/2 HEP to the image plane is expressed as ETL (see Figs. 1-2, and Tables 1-2, horizontal distance on object side of Lens 1 at or near the optical axis to the Image plane, e.g. Image, see paragraphs [0069-0100]), a horizontal distance parallel to the optical axis from the first coordinate point on the object side of the first lens at height of 1/2 HEP to a second coordinate point on the image side of the sixth lens at height of 1/2 HEP is expressed as EIN (see Figs. 1-2, and Tables 1-2, horizontal distance on object side of Lens 1 at or near the optical axis to the image side of Lens 6 at or near optical axis, see paragraphs [0069-0100]), and the following conditions are
1.0 ≤f/HEP< 10.0 (see Table 1, Fno=f/HEP e.g. 1.70), 
0 deg < HAF ≤ 150 deg (see Table 1, HFOV=HAF=44.8 deg), 
0.5 ≤HOS/f≤ 15 (see [0090] given TL/ImgH=1.55, and given from Fig. 2, ImgH=3.05, solving for TL=HOS=1.55x3.05=4.72, f=2.99, e.g. 1.57),  
0.5 ≤HOS/HOI≤ 10 (see Table 1, HOS=10.902, Fig. 3, HOI=3.05, e.g. 3.57),  
0.2 ≤EIN/ETL<1 (see Figs. 1-2, and Tables 1-2, given the data and shapes of Lens 1, see Tables 1-2, and as depicted in Figs. 1-2, the distance from Lens 1 for EIN is less than distance first lens to Image plane, at or near optical axis, but greater than 6 times smaller distance);
wherein a horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP is expressed as ED56 (see Figs. 1-2, Tables 1-2, given the data and shapes of Lens 5 through Lens 6); a distance between the fifth lens and the sixth lens on the optical axis is expressed as IN56 (see Figs. 1-2, Tables 1-2, given the data and shapes of Lens 5 through Lens 6) and the condition as follows is satisfied: 
2 < ED56/IN56< 50 (As the claimed range is for a ratio of two distances, see paragraphs, as in Fig. 1, horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens, a ratio obtained due to ray-tracing diagram, e.g. value 16.6).
In the alternative, that that the ratio of ED56/IN56 is close or just outside the above range, as the ray-tracing diagram of Fig. 1 is close to scale and proportionality, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the ratio between horizontal distance parallel to the optical axis from a third coordinate point on an image side of the fifth lens at height of 1/2 HEP to a fourth coordinate point on an object side of the sixth lens at height of 1/2 HEP and distance between fifth lens and sixth lens to above range(s) in order to provide such a compact optical system featuring large aperture and wide field of view, (see Hsueh paragraph [0004]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955)).  
  Hsueh does not explicitly disclose in 1st embodiment, at least one lens among the first lens through the sixth lens is made of a glass, but teaches the lens element can be made of glass or plastic material (see 0061).
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to design the lens system to have at least one lens among the first lens through the sixth lens is made of a glass as it enables the distribution of the refractive power of the lens system to be more flexible to design (Hsueh, [0061]) and since glass is one of known materials with known optical properties, and the use thereof would have been predictable to one of ordinary skill in the art. The benefits of such materials enables the distribution of the refractive power of the lens system to be more flexible to design (Hsueh, [0061]), since it has been held that the selection of a known material based on its suitability for its intended use is within the skill of one of ordinary skill in the art Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious). See e.g. §MPEP §2144.07).
Claim 21, Hsueh teaches the invention of claim 20, wherein there is an air gap between each lens among the six lenses (see Table 1, thickness distance and [0086] air gap between two lens elements).  
Claim 22, Hsueh teaches the invention of claim 20, wherein a distance between the third lens and the fourth lens on the optical axis is IN34, a distance between the fourth lens and the fifth lens on the optical axis is IN45, and the following relationship is satisfied: IN34 > IN45 (see Table 1, surface#8, IN34, surface#10, IN45).  

Claim 23, Hsueh teaches the invention of claim 20, wherein a distance between the fourth lens and the fifth lens on the optical axis is IN45, a distance between the fifth lens and the sixth lens on the optical axis is IN56, and the following relationship is satisfied: IN45 > IN56 (see Table 1, surface#10, IN45, surface#12, IN56).  
Claim 24, Hsueh teaches the invention of claim 20, wherein modulation transfer rates of visible light at spatial frequency of 55 cycles/mm at positions of the optical axis, 0.3 HOI and 0.7 HOI on the image plane (see Figs. 1-2,  and Tables 1-2, HOI e.g. Img HT; [0049] a maximum image height of the optical imaging lens assembly (half of a diagonal length of an effective photosensitive area of an image sensor) is ImgH) are respectively expressed as MTFE0, MTFE3 and MTFE7, and the following conditions are satisfied: MTFE0≥ 0.2, MTFE3 ≥0.01, and MTFE7≥0.01 (see Figs. 1-2,  and Tables 1-2, although the prior art of Hsueh does not specifically disclose these claimed testing and evaluation features of the image capturing unit, these feature are seen to be an inherent teaching of that device i.e. the image capturing unit since the claimed structure is taught and disclosed by Hsueh, and it is apparent that testing and evaluation features such as MTFE0≥0.2, MTFE3≥0.01, and MTFE7≥0.01, are respectively a value of modulation transfer function in a spatial frequency of 55 cycles/mm at the optical axis, 0.3 HOI, and 0.7 HOI on the image plane, respectively, must be present for the device of Hsueh to function as intended. see MPEP §2112.01 Sec. I).  

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hsueh et al. (US20180356614A1), as applied  to claim 20 above, and further in view of Liu et al (USA20160377832A1, cited on record).
Claim 25, Hsueh teaches the invention of claim 20, further comprising an aperture stop (see Figs. 1-2, Table 1-2, [0068] an aperture stop e.g.101), an image sensing device (see Fig. 1, e.g. 190 and [0075]) and, wherein the image sensing device is disposed on the image plane, a distance on the optical axis from the aperture stop to the image plane is InS, and, and the following relationship is satisfied: 0.2 ≤ InS/HOS ≤ 1.1 (see Table 1, from surface #6 to surface #16= InS=3.9, from surface 1 to surface 16, HOS=4.7, e.g. 0.82).  
Hsueh does not explicitly teach a driving module; the driving module is coupled with the lenses to move the lenses.
However, Liu teaches an optical image capturing system having a driving module; the driving module is coupled with the lenses to move the lenses ([0099] “a driving module to meet different demands, wherein the driving module can be coupled with the lenses to move the lenses”). 
Therefore, Liu teaches a driving module; the driving module is coupled with the lenses to move the lenses as it enables moving the lens for focusing (0099). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have an optical image capturing system having a driving module; the driving module is coupled with the lenses to move the lenses as taught by Liu into the system of Hsueh because moves the lens for focusing (Liu, [0099]).
Response to Arguments
Applicant’s arguments filed 12/28/2020 with respect to claim(s) 1, 10, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             
/MARIN PICHLER/Primary Examiner, Art Unit 2872